 

 

EXHIBIT A

 

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 1 of 10

 
 
     

:

SUHRCO Residential Properties, L.L.C.

 

TO: Northgate West Condominium Owners

FROM: Northgate West Board of Directors and
Sharon Rystad, Community Association Management

DATE: December 21, 2020

RE: Notice of Special Meeting to Ratify a Special Assessment

 

The Board of Directors for the Northgate West Condominium Homeowner’s Association has
worked to prepare a Special/Supplemental Assessment Budget for a term of 120 months (10
Years) beginning February 2021. The details are included in this package of materials and will be
presented at the Ratification Meeting scheduled for January 7, 2021 at 6:30pm via ZOOM.

Meeting of all Homeowners will be held on:

Date: January 7, 2021
Time: 6:30 PM
Location: Zoom Meeting

ZOOM MEETING ID: 843 1946 4742
PASSWORD: 979168
Dial in Number: +1 253 215 8782

The purpose of this meeting of the Homeowners is to consider ratification of the proposed
Special Assessment. Please note that unless the Owners to which a majority of the votes in the
Association are allocated are represented at the Meeting and vote to reject the Special
Assessment, the Special Assessment will be ratified for the term of 120 months (10 Year),
whether or not a quorum is present.

We encourage everyone to attend this important Meeting and look forward to seeing you
there! If you have any questions, please email me at sharonr@suhrco.com.

A Comprehensive Real Estate Company
2010 156" Avenue NE, Suite 100
Bellevue, Washington 98007
Telephone: (425) 455-0900
Fax: (425) 462-1943

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 2 of 10
il

SUHRCO Residential Properties, L.L.C.

Sharon Rystad is inviting you to a scheduled Zoom meeting.

Topic: Northgate West - Special Assessment Ratification Meeting
Time: Jan 7, 2021 06:30 PM Pacific Time (US and Canada)

Join Zoom Meeting
https://usO2web.zoom.us/j/84319464742 ?pwd=eWZFRmZILZE0Q2x2dHerUUFZWHBadz09

Meeting ID: 843 1946 4742
Passcode: 979168
One tap mobile
+12532158782,,84319464742H,,,,,,0#,,979168# US (Tacoma)
+13462487799, 84319464742, ,,,,,0#,,979168# US (Houston)

Dial by your location

+1 253 215 8782 US (Tacoma)

+1 346 248 7799 US (Houston)

+1 669 900 6833 US (San Jose)
+1 929 205 6099 US (New York)

+1 301 715 8592 US (Washington D.C)
+1 312 626 6799 US (Chicago)
Meeting ID: 843 1946 4742
Passcode: 979168
Find your local number: https://usO2web.zoom.us/u/kd4pFZZNcE

 

A Comprehensive Real Estate Company
2010 156” Avenue NE, Suite 100
Bellevue, Washington 98007
Telephone: (425) 455-0900
Fax: (425) 462-1943

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 3of 10
NORTHGATE WEST CONDOMINIUM ASSOCIATION OF APARTMENT

OWNERS
December, 2020

RE: CONSTRUCTION PROJECT, DISCUSSION OF SUPPLEMENTAL ASSESSMENT, ADOPTION OF REPAIR
PLAN AND RATIFICATION OF SUPPLEMENTAL ASSESSMENT.

Dear Owner,

Your Board of Directors is excited to report that, after several years of research, analysis, inspection,
investigation, consultation from construction industry experts, and many hours of volunteer work, we
are nearly ready to begin the comprehensive rehabilitation construction project at the condominium.
With any luck, the project should get underway in early 2021.

The repair process is projected to last 12 months, with an overall estimated budget of $5,203,415.60.
Additional detailed project figures are contained in the materials accompanying this letter. While most
of you are all too familiar with the issues and failings of our exterior building envelope, the association
plans to undertake needed repairs to the exterior siding, window replacements, fire systems and
limited roof repair.

To fund this rehabilitative construction project, the Board has approved a supplemental budget and
supplemental assessment in the amount of $3,444,297.40 the details of which are contained in the
enclosed materials, specifically; EXHIBITS A & B*. The Board now presents this supplemental
assessment for adoption and ratification by the owners. A Notice and Agenda for that meeting is
enclosed. If you are unable to attend the meeting, please fill out the enclosed written consent form
and return to the Association’s manager prior to the meeting.

The Board realizes that for some owners, the supplemental assessment imposes a financial burden, and
that it would be especially burdensome if you were required to pay your entire share of the repair costs
up front in a lump sum. Accordingly, the Board hopes to be able to offer owners a payment plan with
payments as low as we can make them.

The Board has obtained a conditional commitment to lend from Columbia Bank, one of a handful of
banks that lend to community associations like ours that contains important contingencies. The main
prerequisite for the Association to obtain the loan is successful adoption of the supplemental
assessment in support of the loan. All of the financial entities willing to loan funds to the Association,
including Columbia Bank, require a supplemental assessment in support of the loan, because we must
pledge that assessment as part of the collateral for the loan.

It may not be obvious, but if all owners were to pay their share of the supplemental assessment in full
up front, then the Association could just pay cash for the repairs and we would not need to borrow any
money. The same concept holds true for any owner who pays their assessment in a lump sum: the
Association will use those funds for the project and will not need to borrow them from Columbia Bank.

 

' The remaining amount will be paid for by insurance proceeds and settlement funds from Sound Transit.

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 4 of 10
In fact, Columbia Bank will reduce the amount available for borrowing by the amount of assessments
that owners pay up front.

The rate offered by Columbia Bank is 3.50% (APY 3.5489%) for a 10-year period. The rate is fixed at loan
closure and will not adjust throughout the term of the loan. The loan is to the Association and not to
individual homeowners. There are no liens on property and it does not affect owners’ credit in any way.
The Association must ratify the Special Assessment in order to collect adequate funds to repay the loan.
Please contact the Board or Association’s manager if you are interested in the details of how the rate is
calculated.

The payments currently required of owners, and reflected in the enclosed materials, are based on an
interest rate of 3.5%. However, if the Association’s rate rises, owners will be alerted of a change in
payment amount due to a change in the Association’s interest rate. We do not anticipate the rate will
rise, but it could should there be a delay in loan closure. Again, owners will be alerted at least 30 days in
advance of any change in interest rate that changes the monthly assessment payment amount. We are
doing the best we can to anticipate what the rate will be at closing so that we do not need to make any
changes to owners’ payments.

The loan process works as follows; once owners have adopted the supplemental assessment, and
provided the bank approves our loan, the Association is given a construction line of credit from which it
may draw as expenses come up during construction. Once construction is complete, or at the end of
eighteen months, the amounts borrowed under the line of credit convert to an amortized term loan
over the remainder of the 10-year term.

Each apartment’s share of the repair costs—the supplemental assessment—is listed in EXHIBIT B, and is
based on the cost of repair/supplemental budget listed on EXHIBIT A, multiplied by each apartment’s
percentage of allocated interest. The total assessment is spread out over 120 monthly assessments (10
years), plus interest,” for those owners who choose the payment plan. But, owners may pay the present
value of these assessments up front, in a lump sum, and avoid paying any interest. Payment terms are
set forth in EXHIBIT C.

Owners are not required to take advantage of the payment plan. In fact, owners are encouraged to
prepay the entire assessment up front using their own source of funds. Owners who pay off their
assessment _up front will avoid the monthly payments altogether, and will avoid paying interest or
payment handling fees. However, Owners who opt to pay monthly implicitly agree to the payment
terms contained in the enclosed materials. Rather than repeating the repayment terms and conditions
that are set out elsewhere in the materials that have been provided to you, the Board asks that you
thoroughly review the materials, particularly EXHIBITS A, B and C, concerning the supplemental
assessment and terms.

At the meeting set forth in the enclosed Notice of Supplemental Meeting, owners will be asked to adopt
this project and the repair/supplemental assessment. Under our governing documents, the
Supplemental Assessment will pass unless 51% of Owners vote against it.

 

* The loan itself has a term of 10 years including the construction phase which is expected to be approximately 12
months..

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg.5of 10
If the supplemental assessment is adopted, construction will begin shortly. It is therefore extremely
important that we have current contact information on file for you and your occupants and/or property
manager for your apartment. There are some components of the project that may require access to
your apartment, and important notifications will be sent before and during construction to keep owners
and residents informed of the project.

The Board would like to thank owners and our business partners for assisting the Board in making
this very important project a reality. The repairs to our buildings must happen now—the needed
repairs will only get more expensive and extensive the longer we wait. Please support the project by

voting for it.
Sincerely,
The Board of Directors

Enclosed:
e Notice and Agenda for Supplemental Meeting
e Written Consent Form
e EXHIBIT A- Restoration Plan Estimated Costs (Supplemental Budget)
e EXHIBIT B— Supplemental Assessment and Monthly Amounts
e EXHIBIT C— Assessment and Payment Terms

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 6 of 10
EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A
NORTHGATE WEST CONDOMINIUM ASSOCIATION
OF APARTMENT OWNERS
ESTIMATED COSTS OF REMEDIATION PROJECT- SUPPLEMENTAL BUDGET
HARD COST BREAKDOWN

Construction - Base Costs: $ _ 3,107,596.00 |

Allowances $ 400,000.00 |

Alternate 1 Bronze Windows $85,897 |

Alternate 2 Accoustic Windows $18,182 $ 18,182.00 |

Alternate 3 Artisan Shiplap $165,710 |

Construction Contingency: 10% $ 350,000.00 |

Sales Tax: 10.1% $ 350,759.60 |

HARD COST SUBTOTAL: $ 4,226,537.60 | $ 4,226,537.60
SOFT COST BREAKDOWN — |

Architectural Services: — S 109,200.00 | _
Construction Project Management: $ 150,000.00

Permits: 1.5% $ 46,614.00 |

Engineering: $ 15,000.00 |

Window Testing: - $ 5,000.00 | _
Industrial Hygienist: $ 1,500.00 | _

Legal, Lender, and Closing Costs: $ 30,000.00

Contract Attorney: $ 2,500.00

General Counsel: a S 2,500.00 __|
Additional Project Facilitation Services $75,000.00

SOFT COST SUBTOTAL S 437,314.00 | $ 437,314.00

OTHER CHARGES

OTHER CHARGES

Bad Debt Contingency 5% _ _ S 243,019.00

Fire Alarm System Upgrades _ \$ 196,545.00

Roof, Piping repairs 3rd floor L$ 100,000.00 |
OTHER CHARGES SUBTOTAL $ 539,564.00 | $ 539,564.00

|
TOTAL RESTORATION BUDGET COSTS: —_ [ $ 5,203,415.60
|
CREDITS

Insurance Proceeds & Reserves | 5 (250,000.00)

Sound Transit Funds 1S (250,000.00)

Insurance Settlemt Funds _ ee 5 (1,259,118.20)

TOTAL CREDITS: $ (1,759,118.20}
NET RESTORATION/SUPPLEMENTAL BUDGET TOTAL: $ 3,444,297.40
The Net Restoration/Supplemental Budget total will be divided amongst the apartments based on each
apartment's allocated interest as set forth in Appendix B of the Declaration.

Owners have the option of paying monthly for 120 months as assessments come due on a monthly basis over 10
years. Interest will be added to monthly installment amounts. A per-payment handling fee of $5 will be applied.
Owners may also pay their share of repair costs up front in one lump sum to avoid paying interest. Additional
details are contained in the accompanying materials.

This proposed budget and repair plan, including the total per-apartment restoration special assessment
jamounts and monthly payment amounts and terms, were approved by the Board and are subject to ratification
by owners as set forth in the Northgate West Declaration. Additional details may be found in the materials and
exhibits that accompany this proposed repair and special assessment budget.

 

 

 

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 7 of 10
EXHIBIT B

 

ANNUAL HOA BUDGET
SUHRCO Residential Properties LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Association: Northgate West Effective Date: 10 year term beginning February 2 Prepared by: Sharon Rystad
Budget Year: 2021 Approved/Ratified:
Unit Allocation
Supplemental Assessment Summary
Ownership Monthly Totals Change
Apartment
meniy Sum of Total Payments
; Installment (120 Months including
aie oe oe Total ieee 3.6% interest rate + $5.00 Estimate of Interest Paid]
interest + $5.00 per month processing
per month fee)
processing fee)
101 1.285% 44,259.22 443,68 53,241.34 $ 8,382.11
102 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
103 1.285% 44,259.22 443.68 §3,241.34 $ 8,382.11
104 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
105 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
106 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
107 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
109 1.285% 44,259.22 443.68 §3,241,34 $ 8,382.11
111 1.285% 44,259.22 443.68 §3,241.34 $ 8,382.11
112 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
113 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
114 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
115 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
116 1.285% 44,259.22 443.68 §3,241.34 $ 8,382.11
117 1.285% 44 259.22 443.68 53,241.34 $ 8,382.11
118 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
119 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
120 1.285% 44,259.22 443.68 §3,241.34 $ 8,382.11
121 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
122 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
123 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
124 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
125 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
127 1.285% 44,259.22 443.68 53,241.34 $ 8,382.11
201 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
202 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
203 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
204 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
205 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
206 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
207 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
209 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
211 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
212 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
213 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
214 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
215 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31

 

Case 20-11939-TWD Doc-1 Filed 01/11/21

 

 

Ent. 01/11/21 16:00:09 Pg. 8 of 10

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ownership Monthly Totals Change
Apartment
ponth’y Sum of Total Payments
Uni oO aL (120 Months including
we a wner Percentage Total Tae 3.6% interest rate + $5.00 |Estimate of Interest Paid|
interest + $5.00 per month processing
per month ies)
processing fee)
216 1.402% 48,289.05 483,62 58,034.36 $ 9,145.31
217 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
218 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
219 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
220 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
221 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
222 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
223 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
224 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
225 1.402% 48,289.05 483.62 58,034.36 $ 9,145.31
227 1.401% 48,254.61 483.28 57,993.39 $ 9,138.79
301 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
302 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
303 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
304 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
305 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
306 1.480% 50,975.60 510.25 61,229,771 $ 9,654.11
307 1.480% 50,975.60 §10.25 61,229.71 $ 9,654.11
309 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
311 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
312 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
313 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
314 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
315 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
316 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
317 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
318 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
319 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
320 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
321 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
322 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
323 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
324 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
325 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
327 1.480% 50,975.60 510.25 61,229.71 $ 9,654.11
100%

 

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 9 of 10
 

EXHIBIT C

NORTHGATE WEST CONDOMINIUMS

1. The Special Assessment will be applied over 120 months and will become due and payable on the first day of each
month beginning April 1, 2021 or until paid in full. The monthly Special Assessment amount for your unit can be found on
the attached Special Assessment Schedule (EXHIBIT B). (There will be a $5.00 coupon fee in addition each month)
Owners have the option of paying monthly for 120 months as assessments come due on a monthly basis over 10 years.
Interest will be added to monthly installment amounts. Owners may also pay their share of repair costs up front in one
lump sum to avoid paying interest. Additional details are contained in the accompanying materials.

2. If an owner sells, transfers, or refinances their unit, they will pay all assessments owing prior to or at closing of their
unit.

3. No remedies or other rights of the Association under the Declaration, Bylaws, or Rules are waived. The owner
acknowledges that any late fees, delinquency statement fees, coupon fees, attorney’s fees and costs incurred in the
collection of this matter are reasonable and collectible as Assessments per the Declaration. The Association may accept
any payment even though late, partial payment, or marked “payment in full,” without losing any of its rights.

4. If any of the scheduled payments herein are late or missed, or not paid in full, such failures may violate the member's
obligations to pay assessments as set forth in the Declarations, as amended and may trigger the Association's right to
collect any such delinquent Assessment pursuant to the Collection Policy Resolution.

This proposed budget and repair plan, including the total per-apartment restoration special assessment amounts and
monthly payment amounts and terms, were approved by the Board and are subject to ratification by owners as set forth
in the Northgate West Declaration. Additional details may be found in the materials and exhibits that accompany this
proposed repair and special assessment budget.

 

 

 

Case 20-11939-TWD Doc-1 Filed 01/11/21 Ent. 01/11/21 16:00:09 Pg. 10 of 10
